ORDER

Appellant, Shelly Dorcel Mills, appeals from a dissolution decree entered in the Circuit Court of the County of St. Louis. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is supported by substantial evidence and is not against the weight of the evidence. As an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.